 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This Employment Agreement (this “Agreement”), dated as of August 18, 2016, is
made and entered into by and between CATHAY GENERAL BANCORP, a Delaware
corporation (the “Company”), CATHAY BANK, a California corporation and a
wholly-owned subsidiary of the Company (the “Bank”), and PIN TAI (the
“Executive”).

 

W I T N E S S E T H:

 

WHEREAS, the Executive has been employed by the Company and/or the Bank since
1999, most recently as President of the Bank;

 

WHEREAS, the Company and the Bank desire to memorialize the employment
relationship with the Executive in his new position as President and Chief
Executive Officer of the Company and as Chief Executive Officer of the Bank, and
his continued position as President of the Bank, and the Executive desires to be
employed by the Company and the Bank in such positions, pursuant to the terms
and conditions set forth in this Agreement;

 

NOW, THEREFORE, in consideration of the mutual covenants and promises contained
herein and for good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto, each intending to be legally bound hereby,
agree as follows:

 

1.                  Employment and Positions. The Company and the Bank hereby
agree to employ the Executive, and the Executive hereby agrees to be employed by
the Company and the Bank, for the Employment Period (as defined below). During
the Employment Period, the Executive shall serve as President and Chief
Executive Officer of the Company and President and Chief Executive Officer of
the Bank, and shall report, respectively, to the Board of Directors of the
Company (the “Company Board”) and the Board of Directors of the Bank (the “Bank
Board” and, together with the Company Board, the “Boards”), performing such
duties and responsibilities as are customarily attendant to such positions with
respect to the business of the Company and the Bank and such other duties and
responsibilities as may from time to time be assigned to the Executive by the
Boards (as applicable). During the Employment Period, the Executive shall also
continue to serve, to the extent requested by the Company Board, as a member of
the Bank Board, without additional compensation. In addition, if and when
elected by the Company Board to fill a vacancy or nominated by the Company Board
for election by the Company’s stockholders and subject to election by such
stockholders, the Executive shall also serve as a member of the Company Board,
without additional compensation.

 

2.                  Performance. During the Employment Period, the Executive
agrees to devote his business time, energy, experience and talents to the
business and affairs of the Company and the Bank, to discharge the
responsibilities assigned to the Executive hereunder and by the Boards and to
perform faithfully and efficiently such responsibilities. During the Employment
Period, it shall not be a violation of this Agreement for the Executive to (i)
serve on corporate, civic or charitable boards or committees, (ii) deliver
lectures, fulfill speaking engagements or teach at educational institutions, or
(iii) manage his and his family’s personal investments, so long as such
activities do not materially interfere with the performance of the Executive’s
responsibilities as an employee of the Company and the Bank in accordance with
this Agreement, as determined in the sole judgment of the Boards. The Executive
shall perform all such services in accordance with the policies, procedures and
rules established by the Company, the Bank and the Boards. In addition, the
Executive shall comply with all laws, rules and regulations that are generally
applicable to the Company or its subsidiaries or affiliates and their respective
employees, directors and officers.

 



 

 

 

3.                  Employment Period. Subject to earlier termination pursuant
to Section 7, the term of employment of the Executive hereunder shall begin on
October 1, 2016, and shall continue until September 30, 2019 (the “Initial
Term”); provided, however, that beginning on the first day immediately following
the expiration of the Initial Term (e.g., October 1, 2019), and on each
subsequent anniversary of such day, the term of this Agreement shall be extended
by an additional one (1) year period (each such period, an “Additional Term”),
unless at least ninety (90) days before the end of the Initial Term or the
applicable Additional Term, the Company and the Bank notify the Executive that
the term of this Agreement will not be extended. If the term of this Agreement
is not extended, the term of employment hereunder shall terminate as of the end
of the Initial Term or the end of any Additional Term, as applicable
(collectively, the “Employment Period”). Notwithstanding the foregoing, the
employment of the Executive hereunder shall cease and this Agreement shall
terminate, subject to Section 11(i), if and when during the Employment Period a
Change of Control shall occur and the Effective Date shall have commenced (as
such terms are defined in the Amended and Restated Change of Control Employment
Agreement dated December 18, 2008, among the parties hereto, hereinafter the
“Change of Control Agreement”), following which the terms of the Executive’s
employment shall be governed exclusively by the Change of Control Agreement.

 

4.                  Principal Location. The Executive’s principal place of
employment shall be the Company’s administrative offices in El Monte,
California, or such other location or locations as the Company Board may from
time to time designate.

 

5.                  Compensation and Benefits.

 

(a)                Base Salary. As compensation for his services hereunder and
in consideration of the Executive’s other agreements hereunder, during the
Employment Period, the Company shall pay the Executive an annual base salary
(the “Base Salary”), payable in equal installments in accordance with the
applicable payroll practices, at an initial rate of $700,000 for the first year
of this Agreement, subject to annual review by the Company Board for increases
but not decreases; provided, however, such Base Salary may be reduced in
connection with a broad-based reduction for senior executives of the Company.

 

(b)               Bonus, Incentive, Savings and Retirement Plans. During the
Employment Period, the Executive shall be eligible to participate in all bonus,
cash incentive, equity incentive, savings and retirement plans, practices,
policies, and programs applicable generally to other executive officers of the
Company and the Bank.

 

(c)                Welfare Benefit Plans. During the Employment Period, the
Executive and/or the Executive’s family, as the case may be, shall be eligible
to participate in all welfare benefit plans, practices, policies and programs
provided by the Company and the Bank (including, without limitation, medical,
prescription, dental, disability, employee life, group life, accidental death
and travel accident insurance plans and programs) to the extent applicable
generally to other executive officers of the Company and the Bank.

 



2 

 

 

(d)               Fringe Benefits. During the Employment Period, the Executive
shall be entitled to fringe benefits, including, without limitation, a country
club membership and use of a leased luxury automobile (Mercedes, Lexus, BMW, or
equivalent) and payment of related expenses, in accordance with the plans,
practices, programs and policies of the Company and the Bank for their executive
officers.

 

(e)                Vacation. Vacation accrues on a basis equivalent to four (4)
weeks per full calendar year of employment, in accordance with the Bank’s
standard vacation policy and payroll practices for employees. Vacation will stop
accruing after a total of 160 hours (four (4) weeks) are accumulated.

 

(f)                Business Expenses. The Executive shall be reimbursed by the
Company and the Bank for all reasonable and necessary business expenses actually
incurred by him in performing his duties hereunder in accordance with policies
established by the Company and the Bank from time to time and subject to receipt
by the Company or the Bank of appropriate documentation.

 

6.                  Covenants of the Executive. In return for the consideration
in this Agreement, Executive acknowledges his agreement to comply with the
following obligations:

 

(a)                Non-solicitation. During the Employment Period and for a
period of one (1) year following termination of such employment under any
circumstances, the Executive shall not willfully, directly or indirectly, (i)
recruit, solicit for employment or otherwise contract for the services of, or
establish a business relationship with (or assist any other person in engaging
in any such activities), any person who is, or within twelve (12) months before
any date of determination was (and, following the termination of the Executive’s
employment with the Company, within twelve (12) months before or after such
termination, was) an officer of the Company or any of its subsidiaries or
affiliates; or (ii) otherwise induce or attempt to induce (or assist any other
person in engaging in any such activities) any officer of the Company or any of
its subsidiaries or affiliates to terminate such person’s employment or other
relationship with the Company or any of its subsidiaries or affiliates, or in
any way interfere with the relationship between the Company or any of its
subsidiaries or affiliates and any such officer.

 

(b)               Confidential Information. The Executive shall hold in a
fiduciary capacity for the benefit of the Company and the Bank all proprietary
or confidential information, knowledge or data relating to the Company and its
subsidiaries and affiliates, and their respective businesses and operations,
which information, knowledge or data shall have been obtained by the Executive
during the Executive’s employment by the Company or the Bank and which
information, knowledge or data shall not be or become public knowledge (other
than by acts by the Executive or representatives of the Executive in violation
of this Agreement) (the “Confidential Information”). The Executive shall not,
without the prior written consent of the Company or the Bank or as may otherwise
be required by law or legal process, communicate or divulge any such
Confidential Information to anyone other than the Company or the Bank and those
persons designated by the Company or the Bank. The foregoing notwithstanding,
neither this Agreement nor any other Company agreement or policy shall prohibit
the Executive from making a good faith report or related disclosures to any
governmental agency or entity regarding potential violations of applicable
federal, state or local law or to take other actions protected as whistleblower
activity under applicable law. The Executive is not required to notify the
Company of any such reports or disclosures.

 



3 

 

 

(c)                Non-Disparagement. The Executive shall refrain, both during
the Employment Period and after the termination of such employment, from making
or publishing any oral or written statements about the Company or any subsidiary
or affiliate, or any of their known respective officers, employees,
stockholders, investors, directors, agents or representatives, that are
malicious, obscene, threatening, harassing, intimidating or discriminatory and
which are designed to harm any of the foregoing. The foregoing restriction shall
include, without limitation, statements made, whether directly or indirectly, to
or on social media, internet websites, blogs and electronic bulletin boards, as
well as statements to the media, including writers, researchers, reporters,
magazines, newspapers, book publishers, television stations, radio stations, the
motion picture industry, public interest groups, and the publishing industry
generally. In the event such a communication is made to anyone, it will be
considered a material breach of the terms of this Agreement. This provision is
not intended to limit the Executive’s right to give nonmalicious and truthful
testimony should he be subpoenaed to give such testimony, and the foregoing
restrictions shall not apply with respect to the Executive’s communication with
federal, state or local governmental agencies as may be legally required or
otherwise protected by law.

 

(d)               Company Property. All Confidential Information, files,
records, correspondence, memoranda, notes or other documents (including, without
limitation, those in computer-readable form) or property relating or belonging
to the Company and its subsidiaries and affiliates, whether prepared by the
Executive or otherwise coming into his possession or control in the course of
the performance of his services for the Company and its subsidiaries and
affiliates, shall be the exclusive property of the Company and shall be
delivered to the Company, and not retained by the Executive (including, without
limitation, any copies thereof), promptly upon request by the Company and, in
any event, promptly upon termination of his employment. The Executive
acknowledges and agrees that he has no expectation of privacy with respect to
the Company’s or its subsidiaries’ or affiliates’ telecommunications, networking
or information processing systems (including, without limitation, stored
computer files, email messages and voice messages), and that the Executive’s
activity and any files or messages on or using any of those systems may be
accessed and monitored at any time without notice. Nothing contained herein is
intended to constitute a waiver of Executive's privacy rights with respect to
any personal e-mail, home network or home computer systems, except to the extent
of any communications pertaining to the business of the Company or the Bank.

 

(e)                Enforcement. The Executive acknowledges that a breach of his
covenants and agreements contained in this Section 6 would cause irreparable
damage to the Company and its subsidiaries and affiliates, the exact amount of
which would be difficult to ascertain, and that the remedies at law for any such
breach or threatened breach would be inadequate. Accordingly, the Executive
agrees that if he breaches or threatens to breach any of the covenants or
agreements contained in this Section 6, then in addition to any other remedy
which may be available at law or in equity, the Company and its subsidiaries and
affiliates shall be entitled to institute and prosecute proceedings in any court
of competent jurisdiction for specific performance and injunctive and other
equitable relief to prevent the breach or any threatened breach thereof without
bond or other security or a showing of irreparable harm or lack of an adequate
remedy at law. Whenever the Executive is proven to have breached any of the
covenants or agreements contained in this Section 6, after an arbitration
proceeding is conducted pursuant to Section 11(n) below, the Company or the Bank
(as applicable) may cease or withhold payment to the Executive of any severance
payments described in Section 8, for which he otherwise qualifies under such
Section 8.

 



4 

 

 

7.                  Termination of Employment.

 

(a) Death. The Executive’s employment shall terminate automatically if the
Executive dies during the Employment Period.

 

(b) Disability. If the Company determines in good faith that Disability (as
defined below) of the Executive has occurred during the Employment Period, it
may give to the Executive written notice in accordance with Section 7 of its
intention to terminate the Executive’s employment. In such event, the
Executive’s employment with the Company shall terminate effective on the
thirtieth (30th) day thereafter (the “Disability Effective Date”), provided
that, within the thirty (30) days after such receipt, the Executive shall not
have returned to full-time performance of his duties. “Disability” means the
absence of the Executive from the Executive’s duties with the Company or the
Bank (as applicable) on a full-time basis for ninety (90) consecutive business
days as a result of incapacity due to mental or physical illness that is
determined to be total and permanent by a physician selected by the Company or
its insurers and acceptable to the Executive or the Executive’s legal
representative.

 

(c) Cause. The Company may terminate the Executive’s employment during the
Employment Period with or without “Cause,” which means:

 

(i) the willful and continued failure of the Executive to perform substantially
the Executive’s duties hereunder (other than any such failure resulting from
incapacity due to physical or mental illness or following the Executive’s
delivery of a Notice of Termination for Good Reason), after a written demand for
substantial performance is delivered to the Executive by the Company Board that
specifically identifies the manner in which the Company Board believes that the
Executive has not substantially performed the Executive’s duties, or

 

(ii) the willful engaging by the Executive in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company or the
Bank.

 

For purposes of this Section 7(c), no act, or failure to act, on the part of the
Executive shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company.

 

(d) Good Reason. The Executive’s employment may be terminated during the
Employment Period by the Executive for, or by the Executive voluntarily without,
“Good Reason,” which means:

 

(i) the assignment to the Executive of any duties inconsistent in any respect
with the Executive’s position (including status, offices, titles and reporting
requirements), authority, duties or responsibilities as contemplated by Section
1, or any other material diminution in such position, authority, duties or
responsibilities, excluding for this purpose an isolated, insubstantial and
inadvertent action not taken in bad faith and that is remedied by the Company or
the Bank promptly after receipt of notice thereof given by the Executive;

 



5 

 

 

(ii) any failure by the Company or the Bank to comply with any of the provisions
of Section 5(a), other than an isolated, insubstantial and inadvertent failure
not occurring in bad faith and that is remedied by the Company or the Bank
promptly after receipt of notice thereof given by the Executive;

 

(iii) the Company’s requiring the Executive (A) to be based at any office or
location more than thirty-five (35) miles from the current location of the
Company’s administrative offices in Section 4, or (B) to be based at a location
other than the administrative or executive offices of the Company;

 

(iv) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or

 

(v) any action or inaction that constitutes a material breach by the Company or
the Bank (as applicable) of this Agreement.

 

(e) Notice of Termination. Any termination of employment by the Company for
Cause, or by the Executive for Good Reason, shall be communicated by Notice of
Termination to the other party(ies) (as applicable) hereto given in accordance
with Section 9. A “Notice of Termination” means a written notice that (i)
indicates the specific termination provision in this Agreement relied upon, (ii)
to the extent applicable, sets forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and (iii) if the Date of
Termination (as defined below) is other than the date of receipt of such notice,
specifies the Date of Termination (which Date of Termination shall be not more
than thirty (30) days after the giving of such notice). The failure by the
Company or the Executive to set forth in the Notice of Termination any fact or
circumstance that contributes to a showing of Cause or Good Reason,
respectively, shall not waive any right of the Company or the Executive
hereunder or preclude the Company or the Executive from asserting such fact or
circumstance in enforcing the Company’s or the Executive’s respective rights
hereunder.

 

(f) Date of Termination. “Date of Termination” means (i) if the Executive’s
employment is terminated by the Company for Cause, or by the Executive for Good
Reason, the date of receipt of the Notice of Termination or any later date
specified in the Notice of Termination, as the case may be, (ii) if the
Executive’s employment is terminated by the Company other than for Cause or
Disability, the date on which the Company notifies the Executive of such
termination, (iii) if the Executive resigns without Good Reason, the date on
which the Executive notifies the Company of such termination, and (iv) if the
Executive’s employment is terminated by reason of death or Disability, the date
of death of the Executive or the Disability Effective Date, as the case may be.
Notwithstanding the foregoing, in no event shall the Date of Termination occur
until the Executive experiences a separation from service as referred to in
Section 10(d), and the date on which such a separation from service takes place
shall be the “Date of Termination.”

 



6 

 

 

(g) Resignation as Officer or Director. Upon a termination of employment, unless
requested otherwise by the Company, the Executive shall resign each position (if
any) that the Executive then holds as a director or officer of the Company, or
of the Bank or of any other subsidiaries or affiliates of the Company. The
Executive’s execution of this Agreement shall be deemed the grant by the
Executive to the officers of the Company of a limited power of attorney to sign
in the Executive’s name and on the Executive’s behalf any such documentation as
may be required to be executed solely for the limited purposes of effectuating
such resignations.

 

8.                  Obligations of the Company upon Termination.

 

(a) Termination by the Company other than for Cause or Disability, or by the
Executive for Good Reason. If, during the Employment Period, the Company
terminates the Executive’s employment other than for Cause or Disability, or the
Executive terminates his employment for Good Reason, the Company or the Bank (as
applicable) shall pay to the Executive, within thirty (30) days after the Date
of Termination, the following sums if not already paid as of the Date of
Termination: (i) the Executive’s Base Salary through the Date of Termination;
(ii) the Executive’s business expenses that are reimbursable pursuant to Section
5(f), but have not been reimbursed by the Company or the Bank (as applicable);
(iii) the Executive’s cash bonus, if any, for the fiscal year in which the Date
of Termination occurs, if such bonus has been determined, but not yet paid; (iv)
any accrued vacation pay to the extent not theretofore paid -- the sum of the
amounts described in clauses (i), (ii), (iii) and (iv) shall hereafter be
referred to as the “Accrued Obligations” -- and (v) as severance pay, an amount
equal to one and a half year’s Base Salary calculated on the basis of the
Executive’s then current Base Salary.

 

(b) Termination by Reason of Death or by the Company for Disability. If the
Executive’s employment is terminated by reason of the Executive’s death or by
the Company for Disability during the Employment Period, the Company or the Bank
(as applicable) shall pay the Executive or the Executive’s estate or
beneficiaries, as the case may be, within thirty (30) days thereafter, an amount
equal to the Accrued Obligations and an amount equal to one and a half year’s
Base Salary calculated on the basis of the Executive’s then current Base Salary.

 

(c) Termination by the Company for Cause or by the Executive other than for Good
Reason. If, during the Employment Period, the Executive’s employment is
terminated by the Company for Cause or the Executive voluntarily terminates
employment other than for Good Reason, the Company or the Bank (as applicable)
shall pay the Executive an amount equal to the Accrued Obligations and shall
have no other obligations for payment of compensation under this Agreement.

 

(d) Nonexclusivity. Nothing in this Agreement shall prevent or limit the
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company or any of its subsidiaries or affiliates and
for which the Executive may qualify, nor shall anything herein limit or
otherwise affect such rights as the Executive may have under any other contract
or agreement with the Company or any of its subsidiaries or affiliates. Amounts
that are vested benefits or that the Executive is otherwise entitled to receive
under any plan, policy, practice or program of or any other contract or
agreement with the Company or any of its subsidiaries or affiliates at the Date
of Termination shall be payable in accordance with such plan, policy, practice
or program or contract or agreement. Without limiting the generality of the
foregoing, the Executive’s resignation under this Agreement with or without Good
Reason, shall in no way affect the Executive’s ability to terminate employment
by reason of the Executive’s “retirement” under, or to be eligible to receive
benefits under, any compensation and benefits plans, programs or arrangements of
the Company or any of its subsidiaries or affiliates, including, without
limitation, any retirement or pension plans or arrangements or substitute plans
adopted by the Company or any of its subsidiaries or affiliates, and any
termination which otherwise qualifies as Good Reason shall be treated as such
even if it is also a “retirement” for purposes of any such plan, program or
arrangement.

 



7 

 

 

9.                  Notices. All notices, requests, demands, claims, consents
and other communications which are required or otherwise permitted hereunder
shall in every case be in writing and shall be (i) delivered personally,
(ii) sent by registered or certified mail, in all such cases with first class
postage prepaid, return receipt requested, or (iii) delivered by a recognized
overnight courier service, to the parties at the addresses as set forth below:

 



  If to the Company or the Bank: Cathay General Bancorp     9650 Flair Drive    
El Monte, California 91731     Attention: General Counsel         If to the
Executive: At the Executive’s residence address as     maintained by the Company
and the Bank     in the regular course of their business for     payroll
purposes, with a copy to:           Barry B. Kaufman, Esq.     16133 Ventura
Blvd., Suite 700     Encino, CA 91436     E-mail: bbkaufman@earthlink.net



 

or to such other address as shall be furnished in writing by any party to the
other parties. Any such notices or other communications shall be deemed to have
been given: (A) the date such notice is personally delivered, (B) three days
after the date of mailing if sent by certified or registered mail, or (C) one
business day after date of delivery to the overnight courier if sent by
overnight courier.

 

10.              Compliance with Section 409A of the Code. The provisions of
this Section 10 shall apply solely to the extent that a payment under this
Agreement is subject to Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”).

 

(a)                General Suspension of Payments. If the Executive is a
“specified employee,” as such term is defined within the meaning of Section 409A
of the Code, any payments or benefits payable or provided as a result of the
Executive’s termination of employment that would otherwise be paid or provided
prior to the first day of the seventh month following such termination (other
than due to death) shall instead be paid or provided on the earlier of (i) the
six months and one day following the Executive’s termination, (ii) the date of
the Executive’s death, or (iii) any date that otherwise complies with Section
409A of the Code. In the event that the Executive is entitled to receive
payments during the suspension period provided under this Section, the Executive
shall receive the accumulated benefits that would have been paid or provided
under this Agreement within the suspension period on the earliest day that would
be permitted under Section 409A of the Code. In the event of any delay in
payment under this provision, the deferred amount shall bear interest at the
prime rate (as stated in the Wall Street Journal) in effect on his termination
date until paid.

 



8 

 

 

(b)               Release Payments. In the event that the Executive is required
to execute a release to receive any payments from the Company that constitute
nonqualified deferred compensation under Section 409A of the Code, payment of
such amounts shall not be made or commence until the sixtieth (60th) day
following such termination of employment. Any payments that are suspended during
the sixty (60) day period shall be paid on the date the first regular payroll is
made immediately following the end of such period.

 

(c)                Reimbursement Payments. The following rules shall apply to
payments of any amounts under this Agreement that are treated as “reimbursement
payments” under Section 409A of the Code: (i) the amount of expenses eligible
for reimbursement in one calendar year shall not limit the available
reimbursements for any other calendar year (other than an arrangement providing
for the reimbursement of medical expenses referred to in Section 105(b) of the
Code); (ii) the Executive shall file a claim for all reimbursement payments not
later than thirty (30) days following the end of the calendar year during which
the expenses were incurred, (iii) the Company shall make such reimbursement
payments within thirty (30) days following the date the Executive delivers
written notice of the expenses to the Company; and (iv) the Executive’s right to
such reimbursement payments shall not be subject to liquidation or exchange for
any other payment or benefit.

 

(d)               Separation from Service. For purposes of this Agreement, any
reference to “termination” of the Executive’s employment shall be interpreted
consistent with the meaning of the term “separation from service” in Section
409A(a)(2)(A)(i) of the Code and no portion of any severance payments shall be
paid to the Executive prior to the date he incurs a separation from service
under Section 409A(a)(2)(A)(i) of the Code.

 

(e)                Installment Payments. For purposes of Section 409A of the
Code and the regulations and other guidance thereunder and any state law of
similar effect (including without limitation Treasury Regulations Section
1.409A-2(b)(2)(iii)), all payments made under this Agreement (whether severance
payments or otherwise) will be treated as a right to receive a series of
separate payments and, accordingly, each installment payment under this
Agreement will at all times be considered a separate and distinct payment.

 

(f)                General. Notwithstanding anything to the contrary in this
Agreement, it is intended that the severance benefits and other payments payable
under this Agreement satisfy, to the greatest extent possible, the exemptions
from the application of Section 409A of the Code provided under Treasury
Regulations Sections 1.409A-1(b)(4), 1.409A-1(b)(5), and 1.409A-(b)(9) and this
Agreement will be construed to the greatest extent possible as consistent with
those provisions. The commencement of payment or provision of any payment or
benefit under this Agreement shall be deferred to the minimum extent necessary
to prevent the imposition of any excise taxes or penalties on the Company or the
Executive.

 



9 

 

 

11.              Miscellaneous.

 

(a)                Governing Law. This Agreement shall be governed by, and
construed in accordance with, the internal laws of the State of California,
without giving effect to any choice of law or conflict of law provision or rule
(whether of the State of California or any other jurisdiction).

 

(b)               Severability. Whenever possible, each provision of this
Agreement shall be construed and interpreted in such manner as to be effective
and valid under applicable law, but if any provision of this Agreement is held
to be prohibited by, or invalid, illegal or unenforceable in any respect under,
any applicable law or rule in any jurisdiction, such prohibition, invalidity,
illegality or unenforceability shall not affect any other provision of this
Agreement or any other jurisdiction, and the parties undertake to implement all
efforts which are necessary, desirable and sufficient to amend, supplement or
substitute all and any such prohibited, invalid, illegal or unenforceable
provisions with enforceable and valid provisions in such jurisdiction which
would produce as nearly as may be possible the result previously intended by the
parties without renegotiation of any material terms and conditions stipulated
herein.

 

(c)                Cooperation. During the Employment Period and thereafter, the
Executive shall cooperate with the Company and the Bank and be reasonably
available to the Company and the Bank with respect to continuing and/or future
matters related to period of the Executive’s employment with the Company and/or
any of its subsidiaries or affiliates or any matter of which he otherwise has
knowledge, whether such matters are business-related, legal, regulatory or
otherwise (including, without limitation, the Executive appearing at the
Company’s or the Bank’s request to give testimony without requiring service of a
subpoena or other legal process, volunteering to the Company and the Bank all
pertinent information and turning over to the Company and the Bank all relevant
documents which are or may come into the Executive’s possession). The Company
and the Bank shall reimburse the Executive for all reasonable out-of-pocket
expenses incurred by the Executive in rendering such services after the
Employment Period that are approved by the Company or the Bank.

 

(d)               Successors and Assigns. This Agreement shall be binding upon,
inure to the benefit of and be enforceable by, the Company and the Bank and
their successors and assigns and the Executive and the Executive’s heirs,
executors, administrators and personal representatives; provided that the
services provided by the Executive under this Agreement are of a personal
nature, and the rights and obligations of the Executive under this Agreement
shall not be assignable or delegable, except for any payments upon death of the
Executive under Section 8.

 

(e)                Executive’s Representation by Counsel. THE EXECUTIVE HEREBY
ACKNOWLEDGES AND REPRESENTS THAT THE Executive HAS CONSULTED WITH INDEPENDENT
LEGAL COUNSEL REGARDING THE Executive’s RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT, TO THE EXTENT DETERMINED NECESSARY OR APPROPRIATE BY THE EXECUTIVE,
AND THAT THE Executive FULLY UNDERSTANDS THE TERMS AND CONDITIONS CONTAINED
HEREIN.

 



10 

 

 

(f)                Withholding. All amounts payable hereunder shall be subject
to withholding for all taxes and deductions required by any federal, state,
local or other applicable law.

 

(g)               Entire Agreement. This Agreement, together with the Change of
Control Agreement, constitutes the entire agreement and understanding between
the parties hereto with respect to employment of the Executive, and terminates
and supersedes any and all prior agreements, understandings and representations,
whether written or oral, by or between the parties hereto or their affiliates
which may have governed employment of the Executive.

 

(h)               Survival. The covenants set forth in Sections 6 and 11(c)
shall survive and shall continue to be binding upon the Executive
notwithstanding the termination of this Agreement for any reason whatsoever.

 

(i)                 Amendment and Waiver. The provisions of this Agreement may
be amended or waived only with the prior written consent of the Company, the
Bank and the Executive, and no course of conduct or course of dealing or failure
or delay by any party hereto in enforcing or exercising any of the provisions of
this Agreement shall affect the validity, binding effect or enforceability of
this Agreement or be deemed to be an implied waiver of any similar or dissimilar
requirement, provision or condition of this Agreement at the same or any prior
or subsequent time. Pursuit by any party of any available remedy, either in law
or equity, or any action of any kind, shall not constitute waiver of any other
remedy or action. Such remedies and actions are cumulative and not exclusive.

 

(j)                 Execution and Counterparts. This Agreement may be executed
in two or more counterparts, each of which shall be deemed an original and all
of which taken together shall constitute one agreement. A facsimile or
electronic signature to this Agreement shall be deemed an original and binding
upon the party(ies) against whom enforcement is sought.

 

(k)               Headings and References. Section and subsection headings in
this Agreement are included herein for convenience of reference only and shall
not constitute a part of this Agreement for any other purpose. References to
Sections and subsections herein shall refer to the Sections and subsections in
this Agreement unless expressly indicated otherwise.

 

(l)                 Jurisdiction and Venue. In connection with enforcement of
equitable remedies under Section 6(e), each of the parties hereto hereby
irrevocably submits to the exclusive jurisdiction of any federal or state court
located in the State of California, County of Los Angeles, and each of the
parties agrees that any action to enforce equitable remedies must be commenced
only in the a federal or state court located in the State of California, County
of Los Angeles. All of the parties hereto hereby irrevocably waive any objection
which he or it may now or hereafter have to the laying of the venue of any such
suit, action or proceeding brought in such a court and any claim that any such
suit, action or proceeding brought in such a court has been brought in an
inconvenient forum. Each of the parties hereto hereby irrevocably consents to
the service of process in any such suit, action or proceeding by sending the
same by certified mail, return receipt requested, or by recognized overnight
courier service, to the address of such party set forth in Section 9.

 



11 

 

 

(m)             Construction. The parties hereto have participated jointly in
the negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto, and no presumption or burden of
proof shall arise favoring or disfavoring any party hereto by virtue of the
authorship of any of the provisions of this Agreement.

 

(n)               Dispute Resolution. Any dispute, claim or controversy arising
out of or relating to this Agreement, or the breach, termination, enforcement,
interpretation or validity hereof, or otherwise arising out of or relating to
the Executive’s employment relationship with the Company or the Bank, shall be
first submitted to mediation using a mediator of the parties' choosing or, if no
agreement can be reached, using a mediator selected pursuant to a "striking"
procedure based on 10 neutrals proposed by ADR Services, Inc., in Los Angeles.
The cost of the mediation shall be divided equally by the parties. If the
mediation is unsuccessful in resolving the parties' dispute, the matter shall be
subject to, and resolved through, binding arbitration in Los Angeles,
California, before a single arbitrator acceptable to the Executive, on the one
hand, and the Company and the Bank, on the other hand, in accordance with the
then-current Employment Arbitration Rules and Mediation Procedures of the
American Arbitration Association. While this Agreement has been mutually
negotiated, this mandatory arbitration covenant has not been requested by the
Executive and nothing contained herein should be construed as a waiver of his
statutory rights protected by California Civil Code section 3513 or of his right
to request temporary reallocation of the arbitration forum expenses, if based on
a showing of need or exigent circumstances. The arbitrator shall issue a
reasoned award applying California law, and judgment upon any award rendered by
the arbitrator may be entered in any court having jurisdiction thereof. The
prevailing party in any dispute relating to this Agreement, or in any dispute
arising out of the Executive’s employment relationship with the Company or the
Bank, shall be entitled to recover his or its reasonable attorney’s fees in
addition to all reasonable related costs, including any arbitration forum
expenses paid during the arbitration proceeding.

 

[Signatures on next page]

  

12 

 

 

IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
the day and year first written above.

 

  CATHAY GENERAL BANCORP                   By: /s/ Dunson K. Cheng     Name:
Dunson K. Cheng     Title: Chairman, President, and       Chief Executive
Officer                   CATHAY BANK                   By: /s/ Dunson K. Cheng
    Name: Dunson K. Cheng     Title: Chairman and       Chief Executive Officer
                  EXECUTIVE                   /s/ PIN TAI   PIN TAI

 



13 

 